In a support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Nassau County (Feiden, J.), dated February 8, 1996, which denied his objections to an order of the same court (Kahlon, H.E.), entered October 5, 1995, denying his petition for a downward modification of an existing order of support.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner failed to establish unanticipated and unrea*540sonable changes in his circumstances necessary for a downward modification of support (see, Matter of Boden v Boden, 42 NY2d 210; Matter of Beck v Beck, 228 AD2d 672). The record indicates that before their marital problems began, the petitioner and the respondent, his former spouse, discussed the possibility that he would leave his position as an emergency room physician to pursue a practice in rheumatology. The decrease in his earnings as a result of the reduced hours in the emergency room is not so substantial as to warrant a downward modification (see, Domestic Relations Law § 236 [B] [9] [b]; Klapper v Klapper, 204 AD2d 518).
Finally, the petitioner’s contention that the support order coerced him into opening his private practice is without merit. Copertino, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.